DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 16 May 2022. Claims 6 - 10 are currently pending. 

Drawings
The objection to the drawings, due to having unlabeled rectangular boxes, are hereby withdrawn in view of the amendments and remarks received 16 May 2022.
Replacement drawings were received on 16 May 2022. These drawings are acceptable.

Claim Objections
The objections to claims 6 and 10, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 16 May 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a platform position sensing unit… being configured for detecting”, “a positioning unit defining”, “two individual sensing systems for sensing”, “respective evaluation modules being configured for an evaluation”, “generation module being configured for assigning” and “a comparison module… being configured for performing” in claims 6 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 6 - 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 16 May 2022 and the Examiner’s Amendment included herein below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The provisional rejections to claims 6 - 10 on the ground of nonstatutory double patenting as being unpatentable over claims 9 - 11, 13 and 14 of copending Application No. 17/043,279 (reference application) are hereby withdrawn in view of the amendments, remarks and terminal disclaimer received 16 May 2022. 

Terminal Disclaimer
The terminal disclaimer filed on 16 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application No. 17/043,279 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 9 - 10 and 14 - 15  of the remarks, filed 16 May 2022, with respect to amended claim 6 have been fully considered and are persuasive. The 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections to claims 6 - 10 of 16 February 2022 have been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 6 - 10 under 35 U.S.C. 103 are hereby withdrawn in view of the amendments and remarks received 16 May 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alfred K. Dassler (Reg. No. 52,794) on 12 August 2022.

The application has been amended as follows: 

-	In Claim 6 Lines 34 - 36 change “each of said respective evaluation modules being configured for an evaluation of a sensing quality of the object data” to --each of said respective evaluation modules being configured for performing an evaluation of a sensing quality of the object data--.

-	In Claim 6 Lines 41 - 43 change “and each said individual evaluation module being configured for providing the usable object data to said overall evaluation module” to --and each of said respective evaluation modules being configured for providing the usable object data to said overall evaluation module--.

-	In Claim 6 Lines 51 - 55 change “wherein a ranking categorization of the usable object data of said two individual sensing systems is performed as primary object data and as secondary object data depending on the evaluated quality value and the further evaluated quality value; and”   to   --wherein, on the basis of the comparison, a ranking categorization of the usable object data of said two individual sensing systems is performed as primary object data and as secondary object data

-	In Claim 6 Lines 56 - 58 change “said generation module being configured for assigning the coordinate data from the object data of said individual sensing systems,” to --said generation module being configured for assigning the coordinate data from the object data of said two individual sensing systems,--.

-	In Claim 6 Lines 59 - 60 change “a uniform spatial coordinate system, for generating a basic digital image” to --a uniform spatial coordinate system, [[for]] generating a basic digital image--.

-	In Claim 6 Line 61 change “object data, for providing a digital image by supplementing” to --object data, generating a digital image by supplementing--.

-	In Claim 6 Lines 63 - 65 change “and for providing the digital image in a manner capable of being output” to --and [[for]] providing the digital image in a manner capable of being output--.

-	In Claim 8 Lines 3 - 4 change “for sensing object data of an interior space of the 3D object and making the object data of the interior space available” to --for sensing object data of a bottom side of the 3D object and making the object data of the bottom side available--.

Allowable Subject Matter
Claims 6 - 10 (now renumbered 1 - 5) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose nor does it suggest the combination in view of the instant specification as presently claimed. In particular, a 3D object sensing system comprising an object positioning unit having a rotatable platform for placing a 3D object thereon and a platform position sensing unit for detecting platform position data; two individual sensing systems from a group consisting of: a 3D camera sensing system, an image camera sensing system, an infrared sensing system, a laser triangulation sensing system, a pattern light projection sensing system, or a deflectometry sensing system; said two individual sensing systems for sensing object data of object points of the 3D object, wherein the object data contains coordinate data of the object points; respective evaluation modules for each of the two individual sensing systems, each of said respective evaluation modules performing an evaluation of a sensing quality of the object data and, on the basis of the evaluation, assigning an evaluated quality value and performing a pre-categorization as usable object data or non-usable object data based on whether or not the evaluated quality level achieves an adjustable quality value level, wherein each of said respective evaluation modules provide the usable object data to an overall evaluation module; wherein a comparison of the evaluated quality value of the usable object data of an individual sensing system of said two individual sensing systems with a further evaluated quality value of the usable object data of a further individual sensing system of said two individual sensing systems is performed, wherein, on the basis of the comparison, a ranking categorization of the usable object data of said two individual sensing systems is performed as primary object data and as secondary object data; and a generation module for generating a basic digital image on the basis of the primary object data, and generating a digital image by supplementing the basic digital image by adding the secondary object data on the basis of the coordinate data. These elements, in combination with the remaining components of the claim(s), are not taught nor are they suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667